                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                            No. 1:21‐MJ‐391
               Plaintiff,

v.                                                          COMPLAINT
                                                            PENALTY SHEET
DENNIS PATRICK REID,

            Defendant.
_____________________________/

CHARGE – Coercion and Enticement of a Minor – 18:2242(b)

Minimum penalty: 10 years [Class A felony]

Maximum penalty: Life imprisonment and/or $250,000 fine [18:3571]

Supervised Release: 5 years to life [18 U.S.C. ' 3583] (Class B Felony, 18:3559)

Special Assessment: [18 U.S.C. ' 3013] $100

Additional Special Assessment: [18 U.S.C. § 3014] $5,000

Restitution: [18:3663; Mandatory 18:3663A]

Other: Sex offender registration

CHARGE – travel in interstate commerce for the purpose of engaging in illicit sexual conduct –
18:2423(b)

Maximum penalty: 30 years and/or $250,000 fine [18:3571]

Supervised Release: 5 years to life [18 U.S.C. ' 3583] (Class B Felony, 18:3559)

Special Assessment: [18 U.S.C. ' 3013] $100

Additional Special Assessments [18 U.S.C. § 3014] $5,000

Restitution: [18:3663; Mandatory 18:3663A]

Other: Sex offender registration
Date: July 30, 2021                            /s/Daniel Y. Mekaru
                                               Counsel for the United States

Submitted in accordance with Admin Order 17‐MS‐046
